Melissa Candolfi v. Allterra Group, LLC, Case No. 481, September Term 2021.
Opinion by Nazarian, J.

CONTEMPT — DIRECT CIVIL CONTEMPT — NATURE OF VALID PURGE
PROVISION

Direct civil contempt must be used to coerce present or future compliance with a court
order rather than punish past, completed conduct. Essential to a court’s imposition of civil
contempt is the person’s ability to purge the contempt to avoid a sanction. To serve the
coercive purpose of civil contempt, the sanction must be distinct from the purge provision
and the valid legal requirement the court seeks to enforce.
Circuit Court for Worcester County
Case No. C-23-CV-20-000113
                                                                                                  REPORTED

                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                    No. 481

                                                                                             September Term, 2021
                                                                                   ______________________________________

                                                                                             MELISSA CANDOLFI

                                                                                                       v.

                                                                                           ALLTERRA GROUP, LLC
                                                                                   ______________________________________

                                                                                        Nazarian,
                                                                                        Leahy,
                                                                                        Harrell, Glenn T., Jr.
                                                                                        (Senior Judge, Specially Assigned),

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                            Opinion by Nazarian, J.
                                                                                   ______________________________________

                                                                                        Filed: March 30, 2022




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2022-03-30 14:59-04:00




Suzanne C. Johnson, Clerk
       This appeal challenges an order granting summary judgment on a wrongful

discharge complaint and an order of direct civil contempt. Melissa Candolfi alleged that

her employer, Allterra Group, LLC (“Allterra”), terminated her wrongfully upon learning

that she was pregnant, in violation of public policy. The Circuit Court for Worcester

County found that Ms. Candolfi had failed to produce evidence of Allterra’s discriminatory

intent and granted Allterra’s motion for summary judgment. In doing so, the trial court

refused to consider Ms. Candolfi’s untimely response to Allterra’s summary judgment

motion and her unsigned affidavit that accompanied it. The court also found Ms. Candolfi’s

attorney, Ryan West, in direct civil contempt after he failed to appear at the hearing on the

summary judgment motion. Ms. Candolfi and Mr. West appeal, and we affirm the summary

judgment and reverse the order of direct civil contempt.

                                I.      BACKGROUND

       We view the facts in the light most favorable to the underlying plaintiff, Ms.

Candolfi, the non-moving party at summary judgment. Kennedy Krieger Inst., Inc. v.

Partlow, 460 Md. 607, 632 (2018) (citing Chateau Foghorn LP v. Hosford, 455 Md. 462,

482 (2017)).

       Allterra is a real property appraisal business based in Ocean City. Allterra hired Ms.

Candolfi as a Marketing Director on January 2, 2018 at an initial salary of $36,000 per

year. Joan Trice, Allterra’s CEO, called Ms. Candolfi to offer her the job. The offer letter

from Ms. Trice that followed stated that Allterra “is an employer at will and continuation

of employment . . . is dependent upon the attainment and maintenance of satisfactory

performance.” The letter also stated that Ms. Candolfi would report directly to Ms. Trice
and would be “responsible for developing and managing the Allterra Group marketing

efforts which include marketing plans for Valuation Expo; editing and management of our

online newsletter; social media campaigns; and editing of our print magazines.”

       Ms. Candolfi insists that she only agreed to the $36,000 salary because “it was

understood and agreed upon that it was a full-time remote position . . . .” Allterra contends

that Ms. Candolfi requested a salary of $42,000 and that Allterra “intended to consider

raising her to $42,000.00 after six months, depending on performance.” In any event, Ms.

Candolfi received a raise of $2,500.00 in or about July 2018. She also received bonuses of

$500 each in March 2018 and December 2018 after working on-site at Valuation Expos.

The parties dispute whether the raise and bonuses were the result of satisfactory

performance.

       Ms. Candolfi announced on a group call on January 14, 2019 that she was pregnant.

She followed up with an email to Ms. Trice on January 28, who acknowledged the

pregnancy positively and referenced the “growing Allterra family[.]” But things took a turn

shortly after, when on February 8, 2019, Ms. Candolfi underwent her one-year performance

review with Allterra’s Chief Operating Officer, Crispin Bennett. Ms. Candolfi received a

copy of a written “Employee Review” showing several areas that needed improvement.

She met or exceeded expectations in three out of seven categories but was rated “Some

Improvement Needed” in the remaining four, including “Editing Content,” “Social Media

Marketing,” “Promotion of Valuation Expo,” and “Special Edition and Advertising

Messages.” As a result, Allterra asked Ms. Candolfi to make cold calls to potential

Valuation Expo attendees, to develop a LinkedIn page, and most importantly, to “report to


                                             2
the office . . . and [] work from 9-5 each day from the office until such a time as

improvements are made and the improved level of work is well documented, and

permission is given by Crispin[.]”

       After giving her the one-year review, Mr. Bennett emailed Ms. Candolfi and asked

her to sign the Employee Review and send it back. She refused. She pointed to

circumstances out of her control that made the Valuation Expo harder to market, but mostly

challenged the requirement that she work at the office in person:

              Upon acceptance of this position, it was understood and agreed
              upon that it was a full-time remote position and thus the
              reasoning during the salary negotiation process. I have gone
              into the office when necessary or when would benefit the
              company’s initiatives. In addition, to the request of my
              presence in the office on Mondays. If it is now required of me
              to be in the office full time, I would like to re-evaluate my
              current agreement.

Mr. Bennett responded that “working out of the office right now is to help you. We can re-

evaluate once things are on track . . . .” Ms. Candolfi refused to sign the document “until

there is an addendum explaining the new agreement based on my presence in the office full

time. . . . [I]t does not appear to be a temporary situation.” She added in another email that

the Employee Review “[c]learly states the change in my position and requirements. Based

on that, I will not be signing the document until there is [] an updated contract. By signing

this document, it will show that I agree with these changes and I do not.”

       Ms. Candolfi followed up later in an email to Ms. Trice and Mr. Bennett that she

thought the Employee Review was a “poor representation of my performance.” She

contended that several factors affected the marketing of the Valuation Expo, but again was



                                              3
most concerned about her remote status and requested clarification about whether she

would be required in the office temporarily or permanently. She reiterated that she only

accepted the job and salary because she understood she was in a remote position, adding

that “[i]f the job requirements are now being restructured, I would like to request a re-

evaluation of my long-term agreement.” She noted that “[m]y direct team members have

the same job description as remote, and all live out of state except Jim. The level of

interaction does not improve based on my in-office presence without the entire time [sic]

present at the same times.”

      The Employee Manual, which Ms. Candolfi admitted receiving in her deposition,

provided that remote work was permitted at the CEO’s discretion:

             The alternative work arrangements program is intended to
             offer work/life flexibility consistent with the business needs of
             [Allterra]. Success of these arrangements is dependent on
             strong, consistent communication and strict adherence to
             policy guidelines. Abuse of the []Companies [sic] alternative
             work arrangements can result in disciplinary action up to and
             including termination of employment.
             The ability to work remotely is at the CEO’s discretion and will
             be made on a case-by-case basis.

(Emphasis added.) The Employee Manual section on “Corrective Action” provides a

“progressive approach” to employee discipline:

             The usual sequence of corrective actions includes an oral
             warning, a written warning, probation, and finally termination
             of employment. . . . Though committed to a progressive
             approach to corrective action, Allterra . . . considers certain rule
             infractions and violations of standards as grounds for
             immediate termination of employment.

The “rule infractions” include “insubordinate behavior,” “disrespectful conduct,” and



                                              4
“[u]nsatisfactory performance or conduct.”

       During her deposition, Ms. Candolfi agreed that promoting the Valuation Expo was

a “basic function[]” of her job as Marketing Director. She acknowledged that the Employee

Review was accurate when it stated that they “currently[] ha[d] the lowest rate of attendees

in history for the Upcoming Chicago Val Expo.” And she testified that she was willing to

sign the Employee Review only “if there was clarification” about whether her coming into

the office was “temporary or permanent.” There never was any such clarification, though,

and Allterra ultimately terminated her employment.

       During discovery, Allterra learned that throughout her employment, Ms. Candolfi

worked three other jobs. She operated a wedding planning business, walked dogs via a

profile on Rover.com, and bartended nights and weekends at an area restaurant. She

insisted that these activities did not conflict with her employment obligations to Allterra.

       Ms. Candolfi sued Allterra for wrongful discharge and the case was set for trial on

May 20, 2021. In its corresponding Scheduling Order, the court required all motions to be

filed forty-five days prior to the trial date, April 5, 2021. The trial court’s order also

authorized discovery until March 20, 2021. After the close of discovery, on March 24,

Allterra moved to postpone the trial and convert the trial date to a hearing on its motion for

summary judgment, which it filed the following day. On April 4, 2021, the trial court

granted Allterra’s motion to postpone the trial date. No new trial date was set, but the court

ordered the parties to appear for a hearing on Allterra’s summary judgment motion on May

20, 2021.

       On May 11, 2021, Ms. Candolfi’s counsel, Mr. West, filed a motion to continue the


                                              5
summary judgment hearing:

              Because the trial date was postponed, Plaintiff’s undersigned
              Counsel removed the May 20, 2021 trial date from his
              calendar. Shortly thereafter, and before Defendant’s Request
              for a Motions Hearing, the undersigned Counsel agreed to
              attend a doctor appointment for his one year old son, which
              requires travel across the Chesapeake Bay bridge. . . . At this
              point, rescheduling the doctor appointment could take six
              months or more, leaving our son without critical medical
              treatment if the tests scheduled for May 20th are delayed.

He concluded his filing by stating that the court “must postpone” the motions hearing:

              WHEREFORE, Plaintiff’s undersigned Attorney will not be
              available on a professional level and will not attend any
              proceedings in this matter on May 20th or May 21st, and
              Plaintiff’s case will not be jeopardized or prejudiced because
              of the undersigned’s personal life threatening medical issues
              that neither this Honorable Court nor Defendant will take
              precedence over; the Court must postpone the Motions Hearing
              for good cause shown, to a date sometime in the future.

Allterra filed a response correcting Mr. West’s factual errors as to the scheduling of the

May 20 motions hearing, but did not object to a continuation, and requested a hearing date

of June 4, 2021.

       On May 14, the trial court entered an order reiterating that its April 6 order

postponed the May 20 jury trial and set a hearing on the same date. Importantly, the court

found Mr. West’s language in Ms. Candolfi’s motion “demonstrat[ed] his apparent

willingness to act in contempt of this Court’s Order[.]” The court struck Mr. West’s motion

to continue but stated that it would consider another request:

              that 1) demonstrates Plaintiff’s good cause for postponement
              of the hearing, 2) shows the requisite professionalism, civility,
              and      respect,     and     3)     complies      with      the
              Postponement/Continuance Policy––First Judicial Circuit,


                                             6
              Requirements for Litigants in Making a Request for
              Postponement, Revised September 28, 2006.

Mr. West did not amend or file a new motion requesting a postponement of the hearing.

       When May 20 arrived, Mr. West did not appear for the hearing. The court’s law

clerk called Mr. West the morning of the hearing, and he stated that he wasn’t coming. The

court proceeded with the hearing and made the following findings on the record:

              The Court has found Mr. Ryan West in contempt of Court, civil
              contempt, based on his failure to appear, having been notified
              of this hearing, having been aware of this hearing, having told
              the Court in the filing that I struck that he will not appear, and
              that this Court will not take precedence. And while all of that
              might be a fine personal sentiment to have, that’s just not how
              the court can operate. If an individual gets to determine and
              dictate the terms under which they will appear, we will fall into
              chaos.

The court entered a written contempt order finding Mr. West had committed “direct, civil

contempt” and ordering him to “pay a sanction of $2,467.50 to Defense counsel to purge

the contempt as compensation for Defense counsel’s expenses incurred in preparing for

and attending the May 20, 2021 motions hearing in this case . . . .”

       On the motion itself, Ms. Candolfi filed a response, along with an unsigned affidavit

from Ms. Candolfi, but not until after the due date, and there was no supporting

memorandum or exhibits. The court decided that it would not consider either:

              [T]he Court’s finding of––or decision not to receive Ms.
              Candolfi’s response to the motion for summary judgment and
              to not receive the affidavit––the unsigned affidavit that was
              submitted as an exhibit, that is not a sanction. That is simply a
              decision of the Court based on the facts of this case. I’m not
              punishing Ms. Candolfi for Mr. West’s failure to appear. That
              is a decision independent and separate from the sanction which
              is assigning the attorney’s fees to Mr. West personally.


                                              7
The trial court then granted Allterra’s motion for summary judgment, ruling: (1) that Ms.

Candolfi’s response was filed beyond the time allowed under Maryland Rule 2-311(b),

(2) that her supporting affidavit was not signed and would not be considered as evidence,

and (3) that she had “failed to present sufficient evidence to demonstrate that [Allterra’s]

proffered legitimate, non-discriminatory reasons for terminating [her] employment were

mere pretext for discrimination[.]”The court concluded that there were no genuine disputes

as to any material facts.

       On May 25, 2021, Ms. Candolfi filed a motion to reconsider, arguing the trial court

applied the “incorrect Employment Discrimination Test” “commonly referred to as the

McDonnell Douglas Test.” She argued that she had offered “direct evidence of

discriminatory intent” by showing a “Mosaic of Circumstantial Evidence” that eliminates

a defendant’s ability to obtain summary judgment:

              In this case, the timing between the event in which Plaintiff
              announces her pregnancy and the adverse employment action
              taken against her by the Defendant (11 days and at most 16
              days) as referenced in Plaintiff’s Amended Complaint and in
              Defendant’s own Motion for Summary Judgment, coupled
              with any one of the following: the performance bonuses given
              to Plaintiff; . . . the subjective nature of the alleged performance
              problems and the lack of objective criteria; . . . and numerous
              other pieces of circumstantial evidence . . . .”1


   1
     This motion contained many other “pieces of circumstantial evidence” that either did
   not appear in the record or were contradicted by the record and that hadn’t been
   included in her original opposition. These included:

              Defendant’s allegation that Plaintiff refused to work in-person
              in the office when the evidence shows that after the
              performance review Plaintiff immediately resumed in-office
              employment; Defendant’s allegations that Plaintiff refused to

                                               8
The trial court disagreed, and ruled that it did not receive sufficient evidence of Allterra’s

discriminatory intent, including:

              1) direct evidence of discrimination, 2) a convincing mosaic of
              circumstantial evidence sufficient to constitute direct evidence
              of discrimination, 3) evidence of Defendant’s discriminatory
              intent when Defendant pursued adverse employment actions
              against Plaintiff with a causal link to such adverse employment
              actions, or 4) that Defendant’s proffered legitimate, non-
              discriminatory reasons for pursuing adverse employment
              actions against Plaintiff could have been mere pretext for
              discrimination; and thus, this Court’s decision to grant
              summary judgment in favor of Defendant and against Plaintiff
              was appropriate.

The trial court also stated that “[i]rrespective of the untimeliness of Plaintiff’s motion . . .

this Court finds no evidence . . . which would have allowed this Court to find that Plaintiff

had demonstrated that they were entitled to judgment as a matter of law.”

       This appeal followed. We supply additional facts below as needed.

                                    II.    DISCUSSION

       Ms. Candolfi alleges her termination was wrongful and violated Maryland public

policy prohibiting pregnancy discrimination. Maryland has recognized a cause of action

for wrongful discharge for terminations in violation of public policy, in this case,

pregnancy-based discrimination. See Makovi v. Sherwin-Williams Co., 316 Md. 603


              follow instructions when her deposition testimony shows that
              Plaintiff complied with every job instruction from the
              Employer; . . . Defendant’s failure to give any reason for
              termination at termination and then offering several allegations
              none of which provide a reason for termination; the offer of a
              severance to Plaintiff to waive any pregnancy discrimination
              claims; the Employer’s admissions contemporaneous with the
              termination . . . .


                                               9
(1989). On appeal, Ms. Candolfi raises three issues, which we re-frame as follows:2 first,

whether the trial court denied Ms. Candolfi’s motion for summary judgment properly;

second, whether the trial court granted summary judgment in favor of Allterra properly;

and third, whether the trial court committed reversible error in finding Mr. West in direct

civil contempt. We affirm the trial court’s rulings on the parties’ motions for summary

judgment and reverse the trial court’s order of direct civil contempt.




   2
       Ms. Candolfi phrased her Questions Presented as follows:
               1. Was Allterra entitled to judgment as a matter of law?
               2. Did the circuit court err in denying Ms. Candolfi’s motion
               for summary judgment based on untimeliness?
               3. Did the circuit court follow the proper procedures in finding
               direct civil contempt?
   Allterra phrased its Questions Presented as follows:
               I. DID THE TRIAL COURT COMMIT REVERSIBLE
               ERROR IN GRANTING SUMMARY JUDGMENT IN
               FAVOR OF ALLTERRA?
               II. DID THE TRIAL COURT COMMIT REVERSIBLE
               ERROR IN DENYING CANDOLFI’S UNTIMELY
               SUMMARY JUDGMENT MOTION?
               III. IS THE TRIAL COURT’S CONTEMPT ORDER
               AGAINST RYAN WEST PROPERLY BEFORE THIS
               HONORABLE COURT ON APPEAL?



                                             10
       A.     The Circuit Court Denied Ms. Candolfi’s Motion For Summary
              Judgment Properly And Did Not Abuse Its Discretion In Refusing
              To Consider Ms. Candolfi’s Untimely Motion And Affidavit.

       We review the circuit court’s ruling on summary judgment “to determine whether

any genuine issue of material fact exists and whether the party is entitled to judgment as a

matter of law.” Dobkin v. Univ. of Balt. Sch. of Law, 210 Md. App. 580, 590 (2013)

(citation omitted). In reviewing a decision to grant summary judgment, we examine the

facts in the light most favorable to the non-moving party. Muse-Ariyoh v. Bd. of Educ. of

Prince George’s Cnty., 235 Md. App. 221, 235 (2017) (citation omitted). Even an

unopposed motion for summary judgment will fail when the filings of the moving party

demonstrate a dispute of material fact, as “[i]t is the movant’s burden to prove that no such

dispute exists, regardless of any opposition.” Thompson v. Balt. Cnty., 169 Md. App. 241,

247 (2006) (citation omitted). But when this burden is met, the non-moving party “must

present admissible evidence upon which the jury could reasonably find for the plaintiff.”

Muse-Ariyoh, 235 Md. App. at 235. More specifically, the plaintiff “must present legally

sufficient direct or circumstantial evidence to establish that the facts are susceptible to more

than one permissible inference.” Dobkin, 210 Md. App. at 590 (citation omitted). “Legally

sufficient means that the injured party cannot sustain its burden by offering a mere scintilla

of evidence, amounting to no more than surmise, possibility, or conjecture.” Id. (cleaned

up).

       Ms. Candolfi argues first that the trial court erred by refusing to consider her motion

for summary judgment for untimeliness. But the court did rule on her motion, even though

she filed it well past the Scheduling Order’s motions deadline—the court denied it, in an


                                              11
order dated May 17, 2021.3

          Ms. Candolfi’s summary judgment motion argued that she had established a prima

facie claim of discrimination and that Allterra had failed “to meet its burden of production

to state a legitimate non-discriminatory reason for [Allterra’s] adverse employment actions

to overcome the presumption of intentional discrimination . . . .” But the motion was not

accompanied by any supporting memorandum, exhibits, or proof—it stated only that

Allterra failed to establish any genuine issues of material fact. It referenced an affidavit

“attached to and incorporated by reference in support of her request for summary

judgment,” but no affidavit was ever filed. In any event, Ms. Candolfi states on appeal that

she relies “solely on the documents and statements included with Allterra Group’s motion

for summary judgment” and on her deposition to defeat Allterra’s motion for summary

judgment. The trial court properly considered all the evidence on the record it had before

it.

          The trial court did refuse to consider Ms. Candolfi’s opposition to Allterra’s motion

for summary judgment on the ground that it was untimely. She argues that this constituted

reversible error. We review the trial court’s refusal to consider an untimely motion for

abuse of discretion. See HI Caliber Auto & Towing, Inc. v. Rockwood Cas. Ins., 149 Md.

App. 504, 508 (2003). And as the trial court explained at the hearing, it exercised its

discretion to not consider the opposition or unsigned affidavit separate and apart from Ms.


      3
       The trial court could have refused to consider her motion altogether. See Md. Rule 2-
      501(a) (“A motion for summary judgment may not be filed . . . unless permission of the
      court is granted, after the deadline for dispositive motions specified in the scheduling
      order entered pursuant to Rule 2-504(b)(1)(E).”).

                                               12
Candolfi’s attorney’s conduct.

       The circuit court did not abuse its discretion in refusing to consider the response or

unsigned affidavit that Ms. Candolfi filed after the deadline. Maryland Rule 2-311(b)

required her to file any response to Allterra’s motion within fifteen days:

              Except as otherwise provided in this section, a party against
              whom a motion is directed shall file any response within 15
              days after being served with the motion, or within the time
              allowed for a party’s original pleading pursuant to Rule 2-
              321(a), whichever is later. Unless the court orders otherwise,
              no response need be filed to a motion filed pursuant to Rule 1-
              204, 2-532, 2-533, or 2-534. If a party fails to file a response
              required by this section, the court may proceed to rule on the
              motion.

Ms. Candolfi’s only argument, citing Maryland Rule 1-201, is that “[t]he circuit court’s

actions did not further the purposes of the Rules, which are to be ‘construed to secure

simplicity in procedure, fairness in administration, and elimination of unjustifiable expense

and delay.’” It’s hard to understand how untimely motion responses secure simplicity in

procedure or eliminate expense and delay, though, and we see no abuse of the circuit

court’s discretion in its decision not to consider Ms. Candolfi’s untimely opposition to

Allterra’s summary judgment motion.

       B.     The Trial Court Properly Granted Summary Judgment To
              Allterra In Any Event.

       The untimely opposition aside, the court correctly granted summary judgment to

Allterra on the merits. Ms. Candolfi argues next that Allterra’s reasons for firing her are

false and could not have actually motivated the decision to discharge her. She points us to

Molesworth v. Brandon, 341 Md. 621 (1996). But that case, unlike this one, involved direct



                                             13
evidence of discrimination. Id. at 638. In Molesworth, the employee testified that she

“asked if she was being fired because she is a woman,” to which a co-worker replied, “‘Yes,

that’s part of it,’” and her employer “‘nodded in agreement and looked away’ without

verbally responding.” Id. at 626. The court held that the employer’s “nod was a statement

by a decisionmaker relating to the decision itself that tends to show discriminatory intent.”

Id. at 641.

       This case involves no direct evidence of discrimination, including no direct

statements from Allterra from which any reasonable juror could infer discriminatory intent.

The only evidence Ms. Candolfi offers is the auspicious, or in her view suspicious, timing

of Ms. Candolfi’s poor Employee Review vis-à-vis her pregnancy announcement, after she

was given bonuses and a six-month salary increase, and her immediate termination in the

wake of that review.

       When, as here, there is no direct evidence of discrimination, the correct standard is

the test outlined in McDonnell Douglas v. Green, 411 U.S. 792 (1973), where the employee

must first make out a prima facie case of discrimination. Once a prima facie case is

established, the burden shifts to the employer “to articulate some legitimate,

nondiscriminatory reason for the employee’s rejection.” Id. at 802. “[T]he plaintiff must

then have an opportunity to prove by a preponderance of the evidence that the legitimate

reasons offered by the defendant were not its true reasons, but were a pretext for

discrimination.” Texas Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248, 248 (1980).

       At the first step, “a prima facie case is established when a member of a protected

group is discharged under circumstances which, if unexplained, would support an inference


                                             14
that the decision to discharge was ‘based upon a consideration of impermissible factors.’”

Levitz Furniture Corp. v. Prince George’s Cnty., 72 Md. App. 103, 112 (1987) (quoting

Furnco Constr. Co. v. Waters, 438 U.S. 567, 577 (1978)). For present purposes, we’ll

assume that Ms. Candolfi satisfied this first step by pointing out the coincident timing of

her poor Employee Review and her termination of employment after announcing her

pregnancy. It’s true that she was fired less than three weeks after announcing her

pregnancy, but there’s no evidence that the timing is anything but a coincidence—the

review happened in the normal course, and the termination decision followed it. It’s not

obvious that this is enough, but we’ll assume for now that it was.

       At the second step, the burden of production shifts to the employer to articulate a

legitimate, nondiscriminatory reason for the adverse employment decision. Id. at 112–13

(citing Burdine, 450 U.S. at 254–55). Allterra provided one—Ms. Candolfi’s performance

problems:

              Her performance problems as documented in her one-year
              review, together with her insubordination following the
              review, her outright refusal to sign the review as instructed, and
              her obvious unwillingness to work from the office rather than
              from her home, were the reasons for her termination. Allterra
              management had suspicions in late 2018 and early 2019 about
              Plaintiff working outside of Allterra, and such work consuming
              too much of her time. This was confirmed following her
              termination and more fully through discovery in this case.

If the defendant carries the burden of production, the presumption raised by the prima facie

case is rebutted. Burdine, 450 U.S. at 255.

       At step three, the burden shifted back to Ms. Candolfi to present evidence that

Allterra’s reasons were pretextual. At this stage, “the plaintiff must prove that the proffered


                                              15
reasons were pretextual or unworthy of credence ‘and that discrimination was the real

reason.’” Belfiore v. Merch. Link, LLC, 236 Md. App. 32, 46 (2018) (quoting Hicks, 609

U.S. at 515). Ms. Candolfi points to three things: first, her deposition testimony where she

stated, “I felt I was fired for being pregnant,” second, that “all of the allegations made by

Allterra against Ms. Candolfi are inconsistent with Allterra’s own Employee Manual,

casting doubt on the veracity of the stated reasons for her termination,” and third, that she

provides “a clear explanation to each allegation regarding Ms. Candolfi’s job performance,

raising . . . suspicion about the real motivation for terminating her.”

       To survive summary judgment, Ms. Candolfi “‘must present substantial evidence to

support a reasonable probability, rather than a mere possibility, that her employer

discriminated against her . . . .’” Nerenberg v. RICA of S. Md., 131 Md. App. 646, 674

(2000) (quoting DeJarnette v. Corning, Inc., 133 F.3d 293, 298 (4th Cir. 1998)). She

“‘cannot seek to expose’” Allterra’s rationale “‘as pretextual by focusing on minor

discrepancies that do not cast doubt on the explanation’s validity, or by raising points that

are wholly irrelevant to it. The former would not create a “genuine” dispute, the latter

would fail to be material.’” Muse-Ariyoh, 235 Md. App. at 247 (quoting Hux v. City of

Newport News, 451 F.3d 311, 315 (4th Cir. 2006); Holland v. Wash. Homes, Inc., 487 F.3d

208 (4th Cir. 2007)).

       Her statement, “I felt I was fired for being pregnant,” doesn’t help her case because

“a disgruntled employee’s self-serving statements about [her] qualifications and abilities

generally are insufficient to raise a question of fact about an employer’s honest assessment

of that ability.” Williams v. Md. Dep’t of Hum. Res., 136 Md. App. 153, 174 (2000). From


                                              16
there, she attempts to cast doubt on the Employee Review’s correctness, but says nothing

of her refusal to sign the Employee Review and her repeated objections to working in-

person. She argues that Allterra’s actions were inconsistent with its own Employee Manual,

but the Employee Manual stated unambiguously that “[t]he ability to work remotely is at

the CEO’s discretion and will be made on a case-by-case basis.” The manual also states

that insubordinate behavior (i.e., refusal to sign her Employee Review) can be grounds for

immediate termination. Her arguments directed toward the Employee Review are irrelevant

to her conduct afterward and don’t cast any doubt on Allterra’s explanation for her

termination. This left nothing to cast doubt on Allterra’s explanation, and we agree with

the circuit court that summary judgment was appropriate.

       C.     Mr. West Appealed The Trial Court’s Direct Civil Contempt
              Order, And The Trial Court Abused Its Discretion In Imposing A
              Sanction And Purge That Were The Same.

       Turning to the circuit court’s contempt order, we start with Allterra’s contention

that Mr. West’s challenge isn’t before us because he didn’t file a separate notice of appeal

in his own name. Appeals in contempt cases are controlled by Maryland Code (1974, 2020

Repl. Vol.), § 12-304 of the Courts & Judicial Proceedings Article: “Any person may

appeal from any order or judgment passed to preserve the power or vindicate the dignity

of the court and adjudging him in contempt of court, including an interlocutory order,

remedial in nature, adjudging any person in contempt, whether or not a party to the action.”

At the threshold, then, the contempt judgment against Mr. West was a final, appealable

judgment.




                                            17
       “The Maryland Rules do not regulate the content of an order for appeal to the Court

of Special Appeals,” Hermina v. Balt. Life Ins., 128 Md. App. 568, 576 (1999) (citing

Newman v. Reilly, 314 Md. 365, 383 (1988) (cleaned up)), and we construe timely notices

of appeal liberally. Id. at 577. In Newman, counsel filed an appeal for separate judgments

for sanctions against himself and his client using the following language: “Please enter an

appeal on behalf of the Plaintiff to the Court of Special Appeals from the Judgment, in the

above captioned matter, in favor of Defendant[.]” 314 Md. at 382. The Court of Appeals

noted its “liberal” philosophy of construing Notices of Appeal and reasoned that it didn’t

want to let the right of appeal be lost by “mistakes of mere form.” Id. at 386, 387. Likewise,

in Hermina, the attorney’s Notice of Appeal was “as to all rulings made by [the trial

court], . . . including those rulings relating to civil contempt in the above captioned case,”

and was signed:

              Respectfully Submitted,
              The Plaintiff,
              By [signature]
              [Plaintiff’s Counsel]

128 Md. App. at 575. We found that sufficient:

              [I]f he had merely signed and filed a paper stating, “Please note
              an appeal to the Court of Special Appeals,” the legal effect of
              that paper would have been to bring up for appellate review the
              sole appealable judgment in the case. We shall treat the rest of
              the language in his order of appeal as surplusage that did not
              limit or circumscribe the scope of appeal.

Id. at 578.

       Ms. Candolfi’s Notice of Appeal in this case contained similar language:



                                             18
             Plaintiff/Appellant, Melissa Candolfi, appeals the decision in
             this case, pursuant to Maryland Rule 8-201(a), and in
             accordance with Maryland Rule 8-202(a), to the Court of
             Special Appeals.
                                                     Respectfully submitted,
                                                               Ryan T. West

And that’s close enough, under Hermina and Newman, to bring the issue before us.

      Turning to the substance of the direct civil contempt order, we appreciate the circuit

court’s frustration with counsel’s absence on the hearing date, and we recognize the care

the court took to track Rule 15-203 and develop the record on which it grounded its order.

We are compelled nevertheless to reverse it, though, because (1) the order punished past,

completed conduct rather than compelling future compliance and (2) the order lacked a

valid purge provision. “‘[T]his Court will not disturb a contempt order absent an abuse of

discretion or a clearly erroneous finding of fact upon which the contempt was imposed.’”

Breona C. v. Rodney D., 253 Md. App. 67, 73 (2021) (quoting Kowalcyzk v. Bresler, 231

Md. App. 203, 209 (2016)). “A trial court abuses its discretion when its decision

encompasses an error of law, which this court reviews without deference.” Id. (citations

omitted).

      Mr. West’s failure to appear at the May 20 hearing qualifies as direct contempt, and

the court properly treated it as such. Hermina, 128 Md. App. at 587. Maryland Rule 15-203

defines the procedure for considering and imposing summary direct contempt:

             (a) Summary Imposition of Sanctions. The court against which
             a direct civil or criminal contempt has been committed may
             impose sanctions on the person who committed it summarily if
             (1) the presiding judge has personally seen, heard, or otherwise
             directly perceived the conduct constituting the contempt and


                                            19
              has personal knowledge of the identity of the person
              committing it, and (2) the contempt has interrupted the order
              of the court and interfered with the dignified conduct of the
              court’s business. The court shall afford the alleged contemnor
              an opportunity, consistent with the circumstances then
              existing, to present exculpatory or mitigating information. . . .

              (b) Order of Contempt. Either before sanctions are imposed, or
              promptly thereafter, the court shall issue a written order stating
              that a direct contempt has been committed and specifying:

                     (1) whether the contempt is civil or criminal,

                     (2) the evidentiary facts known to the court from the
                     judge’s own personal knowledge as to the conduct
                     constituting the contempt, and as to any relevant
                     evidentiary facts not so known, the basis of the court’s
                     findings,

                     (3) the sanction imposed for the contempt,

                     (4) in the case of civil contempt, how the contempt may
                     be purged, and

                     (5) in the case of criminal contempt, (A) if the sanction
                     is incarceration, a determinate term, and (B) any
                     condition under which the sanction may be suspended,
                     modified, revoked, or terminated.

       As we noted in Hermina, “[t]he line between civil and criminal contempt is often

indistinct; the same act may constitute both or at least embrace aspects of both.” 128 Md.

App. at 578 (citing Tyler v. Balt. Cnty., 256 Md. 64 (1969)). The distinction arises in the

court’s objective: “the purpose of civil contempt is to coerce present or future compliance

with a court order, whereas imposing a sanction for past misconduct is the function of

criminal contempt.” Dodson v. Dodson, 380 Md. 438, 448 (2004). And essential to a

court’s imposition of civil contempt is the person’s ability to purge the contempt:

              A civil contempt proceeding is intended to preserve and


                                             20
              enforce the rights of private parties to a suit and to compel
              obedience to orders and decrees primarily made to benefit such
              parties. These proceedings are generally remedial in nature and
              are intended to coerce future compliance. Thus, a penalty in a
              civil contempt must provide for purging. On the other hand, the
              penalty imposed in a criminal contempt is punishment of past
              misconduct which may not necessarily be capable of remedy.
              Therefore, such a penalty does not require a purging provision
              but may be purely punitive.

State v. Roll & Scholl, 267 Md. 714, 728 (1973).

       There are two problems with this order. First, the record reveals that the circuit court

sought to punish Mr. West’s past, completed conduct rather than to compel his future

compliance with an order of the court. The court made no mention of seeking to preserve

or enforce the rights of any parties or compel obedience of any of the court’s orders. Based

solely on Mr. West’s failure to appear for the May 20 hearing, the trial court ordered him

to “pay a sanction” to defense counsel. The court reiterated the point in its on-the-record

findings:

              The Court has found Mr. Ryan West in contempt of Court, civil
              contempt, based on his failure to appear, having been notified
              of this hearing, having been aware of this hearing, having told
              the Court in the filing that I struck that he will not appear, and
              that this Court will not take precedence.

(Emphasis added.) The contempt finding here was grounded entirely in past, completed

contempt—the summary judgment rulings terminated the case on the merits, and there

were no future proceedings to attend. See, e.g., Breona C., 253 Md. App. at 76.

       Second, there is no distinction between the sanction and the purge provision. The

court’s contempt order states that Mr. West “shall pay a sanction of $2,467.50 to Defense

counsel to purge the contempt as compensation for Defense counsel’s expenses incurred


                                              21
in preparing for and attending the May 20, 2021 motions hearing in this case . . . .” But

Breona C. featured a similarly integrated sanction/purge provision that, as we explained

there, blurred the necessary distinction between the two purposes:

              to serve the coercive purpose of civil contempt, the sanction
              must be distinct from the purge provision and the valid legal
              requirement the court seeks to enforce. If the sanction imposed
              is a requirement to take the very action the court says will purge
              the contempt, then undertaking the purge action necessarily
              completes, rather than avoids, the sanction.

253 Md. App. at 74 (citing Kowalcyzk, 231 Md. App. at 211). “A lawful purge provision

affords the opportunity for exoneration” permitting the contemnor “to avoid the penalty by

some specific conduct that is within the defendant’s ability to perform.” Id. at 75 (quoting

Kowalcyzk, 231 Md. App. at 210, 209). Indeed, at the hearing, the court referred to them

interchangeably:

              Mr. West has been found in contempt. I am imposing
              summarily a sanction that could also be characterized as a
              purge provision. And Mr. West, as a result of his conduct, is
              responsible for attorney’s fees associated with [counsel for
              Allterra] as it relates to this particular hearing . . . . Mr. West
              will comply with that purge provision and/or sanction within
              30 days of today’s date.

The court acted well within its discretion to find Mr. West in direct civil contempt, but the

absence of any distinction between its sanction and purge elements requires us to reverse

the contempt order.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR WORCESTER COUNTY AFFIRMED
                                           AS TO THE SUMMARY JUDGMENT
                                           ORDER AND REVERSED AS TO THE
                                           CONTEMPT ORDER. COSTS TO BE
                                           DIVIDED EQUALLY.


                                              22